Title: To Thomas Jefferson from Delamotte, 19 December 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 19 Dec. 1791. He last wrote to TJ on 27 Nov. and enclosed four letters from Short in Holland.—France was gratified by recent reports that the U.S. had sent 1,800 men to Saint-Domingue. Even after Frenchmen realized that these reports could not be true because the U.S. lacked a sufficiently large standing army, they continue to take pleasure in the news of shipments of American arms, ammunition, and provisions to Saint-Domingue.—The French government is sending massive reinforcements to Saint-Domingue. Five ships with 1,000 to 1,200 soldiers have already left France and another 8,000 will soon follow. In the meantime reports have arrived claiming that the rebellious slaves have laid down their arms and returned to their plantations. “Vous savés assés, Monsieur, combien il est interessant pour la France que le Commerce de St. Domingue, L’aliment le plus salutaire de celui de la Métropole, ne soit point intérompu. Cette Insurrection a influé, peutêtre au delà de ce qu’elle devoit faire, sur le prix des denrées de nos Colonies. Elle a nui à notre crédit dans L’Etranger et nos Assignats se sont dépréciés d’autant. Alors on a recherché la denrée, non seulement pour sa rareté, mais aussi comme un échange de valeur réelle contre l’assignat. Les Sucres Brut, qui valoient 75₶ Le quintal avant la nouvelle du desastre de St. Domingue, valent aujourd’huy 130₶. Nos changes avec l’Etranger suivent cette proportion désespérante, celui sur Londres se cotte 20d. Sterling pour un écu de 3₶, et si ce discrédit avoit continué avec la même rapidité qui se manifestoit depuis 10. ou 12. Jours, on ne peut pas dire dans quel desordre nous serions tombés.”—The threat of an attack on France by the emigrés in Germany has prompted the French government to take decisive action. It has warned the emigrés to desist from their preparations for hostilities and decided to attack them with three armies if they refuse.—France faces a subsistence shortage. The government has ordered large amounts of supplies from Ireland and will probably place similar orders in the U.S.—“Les tabacs ne se sont pas encore beaucoup senti de l’augmentation de tous les objets d’une valeur intrinseque. Les premieres qualités se Vendent 40. á 44₶.”
